            Case 1:18-cv-03113-KHP Document 35 Filed 12/28/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           12/28/2018
 CARL GLOGG,

                                Plaintiff,
                                                             18-cv-03113 (KHP)
                 -against-                                   ORDER OF DISMISSAL
 METROVISION PRODUCTION GROUP,
 LLC et al.,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). This Court has

reviewed the parties’ settlement in order to determine whether the proposed agreement represents

a reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made to this Court on November 27, 2018

at a settlement conference, it is hereby ORDERED that:

       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.

       2.       In accordance with the parties’ request, this Court will retain jurisdiction over this

matter for the purpose of enforcing the settlement agreement, if necessary.
            Case 1:18-cv-03113-KHP Document 35 Filed 12/28/18 Page 2 of 2



       3.       As a result of the Court’s approval of the parties’ proposed settlement, this action

is hereby discontinued with prejudice and without costs.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       December 28, 2018

                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge
                                                                           12/28/2018
Copies to:

All counsel (via ECF)




                                                  2
